784 N.W.2d 210 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John David STOCKMAN, Defendant-Appellant.
Docket No. 138233. COA No. 278901.
Supreme Court of Michigan.
July 26, 2010.

Order
By order of December 2, 2009 this case was remanded to the Wayne Circuit Court *211 for a hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973). On order of the Court, the motion for miscellaneous relief is GRANTED. The transcript of the Ginther hearing and supplemental briefing having been received, the application for leave to appeal the December 18, 2008 judgment of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.